Citation Nr: 0217109	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  01-02 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
pension benefits, claimed as a surviving spouse.



ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is the former wife of the veteran, who had 
active service from July 1952 to November 1954.  This matter 
comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant VA survivor's 
benefits based on a finding that she was not the veteran's 
surviving spouse.  The appellant requested a Travel Board 
hearing.  She failed to report for such hearing scheduled in 
July 2002.


FINDINGS OF FACT

1.  The veteran and the appellant were divorced in December 
1970; they did not remarry.

2.  The veteran died in March 1988.


CONCLUSION OF LAW

The appellant is not a "surviving spouse" of the veteran for 
purposes of entitlement to VA pension benefits.  38 C.F.R. 
§ 3.50(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
All evidence needed is of record.  The appellant has been 
notified of the applicable laws and regulations in the 
adverse decision and the statement of the case, and has been 
informed what she needs to establish entitlement to the 
benefit sought and what the evidence of record shows.  In 
light of the appellant's apparent stipulation to the facts 
of the case as cited by the RO and the notice of the 
applicable, controlling law as cited in the statement of the 
case, the Board finds that the duty to notify has been 
fulfilled in this case.  Further, because the law is 
dispositive in this case and because the evidence 
establishing the relevant facts is uncontroverted, the duty 
to assist has been fulfilled.

As noted, the facts in this case are straight-forward, and 
are not in dispute.  The veteran and the appellant were 
married in September 1955.  A divorce decree from the 
Supreme Court of the State of New York, County of Erie, 
reveals that they divorced in December 1970.

A death certificate reveals that the veteran died in March 
1988.

The appellant contends that although the marriage ended 
prior to the veteran's death, she is entitled to payment of 
pension benefits as a surviving spouse based upon the 
failure of the veteran to provide for his children after the 
divorce.

A surviving spouse may be entitled to payment of a pension 
for a veteran's non-service connected death under certain 
circumstances.  38 C.F.R. § 3.3(b)(4).  A "surviving spouse" 
is defined as "a person of the opposite sex  whose marriage 
to the veteran meets the requirements of [38 C.F.R.] 
§ 3.1(j) and who was the spouse of the veteran at the time 
of the veteran's death."  38 C.F.R. § 3.50(b) (emphasis 
added.)  

The appellant and the veteran were divorced almost 18 years 
prior to the veteran's death.  The appellant has not 
disputed this.  The veteran and appellant did not reconcile 
or remarry.  The appellant was not the spouse of the veteran 
at the time of his death.  The law is dispositive, and the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 430 (1994).


ORDER

Basic eligibility for VA pension benefits as a surviving 
spouse is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

